Case 1:19-cv-00192-GSK Document 31 Filed 10/25/19 Page1of1

UNITED STATES COURT OF INTERNATIONAL TRADE

 

INVENERGY RENEWABLES LLC,
Plaintiff,
Vv.

UNITED STATES OF AMERICA, OFFICE
OF THE UNITED STATES TRADE
REPRESENTATIVE, UNITED STATES Before: Judge Gary S. Katzmann
TRADE REPRESENTATIVE ROBERT E. Court No. 19-00192
LIGHTHIZER, U.S. CUSTOMS AND
BORDER PROTECTION, and ACTING
COMMISSIONER OF U.S. CUSTOMS
AND BORDER PROTECTION MARK A.
MORGAN,

Defendants.

 

 

ORDER

On consideration of the Motion for a Temporary Restraining Order filed by Plaintiff,
Invenergy Renewables LLC (ECF No. 16); and all other papers and proceedings had herein, it is
hereby

ORDERED that, based upon representations made by Plaintiffs counsel to this court
during the Teleconference held October 23, 2019 at 2:00 p.m., ECF No. 18, that Plaintiff intends
to file a motion for preliminary injunction, Plaintiff shall file its motion for preliminary
injunction by November 1, 2019; it is further

ORDERED that Defendant shall file its response to Plaintiff’s Motion for Preliminary
Injunction by November 8, 2019; it is further

ORDERED that a hearing on Plaintiff's Motion for a Preliminary Injunction is scheduled
for November 13, 2019 at 2:00 p.m. at the Court of International Trade in New York, New York
in Courtroom No. 2.

Dated: October 25, 2019 ;
New York, NY _ As! . Gary S. Katzmann

 

 

Judge
